DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: --STATIC RANDOM ACCESS MEMORY USING A NOR-GATED SUPPLEMENTARY DRIVER AND METHOD OF CONTROLLING THE SAME--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son, US 20150049540 A1.

As to claim 1, Son discloses a static random access memory (SRAM) (see Son Fig 1) comprising: 
a first memory cell array (see Son Fig 1 Ref MC and Fig 2 Ref MC1); a second memory cell array (see Son Fig 1 Ref MC and Fig 2 Ref MC2); a first data line (see Son Fig 2 Ref DL) coupled to the first memory cell array and the second memory cell array; a second data line (see Son Fig 2 Ref /DL) coupled to the first memory cell array and the second memory cell array; a primary driver circuit (see Son Fig 2 Ref 180) coupled to at least the first data line; and a supplementary driver circuit (see Son Fig 2 Ref 160) coupled to at least the first data line, wherein 
the supplementary driver circuit is configured to: receive a supplementary driver circuit enable signal (see Son Fig 2 Ref WRCLK), sense a voltage of a first signal of the first data line (see Son Fig 2 Ref NT3), and pull the voltage of the first signal to a first voltage level during (see Son Fig 4) a write operation of a first memory cell (see Son Para [0063]) in the first memory cell array in response to at least a first NOR output signal (see Son Fig 2 Ref N1).

As to claim 9, Son discloses the SRAM of claim 1, wherein 
the first memory cell array, the second memory cell array and the supplementary driver circuit are located on a same plurality of layers (see Son Fig 1 Ref 110).


As to claim 10, Son discloses a static random access memory (SRAM) (see Son Fig 1) comprising: 
a first memory cell array (see Son Fig 1 Ref MC and Fig 2 Ref MC1); a first word line (see Son Fig 2 Ref WL) coupled to the first memory cell array; a bit line (see Son Fig 2 Ref BL) coupled to the first memory cell array; a bit line bar (see Son Fig 2 Ref /BL) coupled to the first memory cell array; a first driver circuit (see Son Fig 2 Ref 180) coupled to the bit line and the bit line bar; and a second driver circuit (see Son Fig 2 Ref 160) coupled to at least the bit line, wherein 
the second driver circuit is configured to: receive an enable signal (see Son Fig 2 Ref WRCLK), sense a voltage of a first signal of the bit line (see Son Fig 2 Ref NT3), and pull the voltage of the first signal to a first voltage level during (see Son Fig 4) a write operation of a first memory cell (see Son Para [0063]) in the first memory cell array in response to at least the voltage of the first signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son, US 20150049540 A1, in view of Aipperspach, US 20060245240 A1.

As to claim 7, Son discloses the SRAM of claim 1, wherein 
the supplementary driver circuit is adjacent between the first memory cell array and the second memory cell array.

Son does not appear to explicitly disclose between the first memory cell array and the second memory cell array.

Aipperspach discloses between the first memory cell array and the second memory cell array (see Aipperspach Fig 4A Ref 410 and 415).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that an SRAM, as disclosed by Son, may have driver circuits positioned at a particular location, as disclosed by Aipperspach. The inventions are well known variants of writing circuitry for SRAM circuits, and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is their mutual attempt to partially drive bit lines during operation (see Aipperspach Para [0006]).

As to claim 8, Son and Aipperspach disclose the SRAM of claim 7, wherein 
the first memory cell array or the second memory cell array is located between the primary driver circuit (see Son Fig 2 Ref 180) and the supplementary driver circuit (see Aipperspach Fig 4A Ref 410 and 415).

Allowable Subject Matter
Claim(s) 2-6, and 12-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not appear to disclose (as recited by claim 2):
a NOR gate, wherein a first terminal of the NOR gate is configured to receive the first signal and is coupled to the first data line.

The prior art does not appear to disclose (as recited by claim 11):
a first NOR logic gate, wherein a first terminal of the first NOR logic gate is configured to receive the first signal and is coupled to the bit line.

The prior art does not appear to disclose (as recited by claim 20):
generating a first NOR signal or a second NOR signal in response to the voltage of the first signal or the voltage of the second signal; and selectively pulling the voltage of the first signal or the voltage of the second signal to a first voltage level in response to at least the first NOR signal or the second NOR signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fujiwara, US 20160027502 A1 discloses a NOR output signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 09/28/2022